DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 8/12/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/23/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,6,9,11-13 ,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (10,761,602 B2) in view of Teiwes et al (2005/0024586 A1).
 Regarding claim 1,  Sharma et al discloses ( refer to figures 2 and 3 A) a  system (100) (figure 1)  comprising: an eye tracker  (215) configured to capture a first plurality of images of an eye (220) ; and a control processor  (210) (column 8, lines 15-20) configured to: detect an eye position and orientation in each of the first plurality of images; determine an eye fixation position and orientation relative to an optical axis of the eye tracker (215) ; and track the eye position and orientation by analyzing one or more images from the first plurality of images to determine the eye position and orientation relative to the eye fixation parameters (i.e., retinal eye imaging system (205),figure 2, column 7, lines 15-20, determine eye position).  
Sharma et al discloses all of the claimed limitations except estimate eye fixation parameters based at least in part on the determined eye fixation position and orientation.
 Teiwes et al discloses estimate eye fixation parameters based at least in part on the determined eye fixation position and orientation (paragraph 0076, and determining eye fixation position, paragraph 0077).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching estimate eye fixation parameters based at least in part on the determined eye fixation position and orientation in to the Sharma et al eye tracking system for the purpose of   determining multiple dimensions position of the eye relative to an ophthalmic diagnostic as taught by Teiwses (paragraph 0011). 
Regarding claim 2, combination of Sharma et al and Teiwes et al discloses wherein the eye fixation parameters comprise a reference position and orientation of the eye when fixated (paragraph 0076).  
Regarding claim 6, Sharma et al discloses further comprising: a retina imaging system (205) comprising an optical coherence tomography (OCT) scanner and/or a fundus camera configured to perform a retinal scan (figure 2, column 7, lines 15-20).  
Regarding claim 9, Sharma et al discloses   wherein the control processor (210) (column 8, lines 15-20) is further configured to perform an eye diagnostic procedure, and track eye position using the eye tracker during the eye diagnostic procedure.  
Regarding claim 11, Sharma et al discloses ( refer to figures 2 and 3 A) a method  (100) comprising: capturing a first plurality of images of an eye; detecting an eye position and orientation in each of the first plurality of images; determining an eye fixation position and orientation relative to an optical axis of the eye tracker (215); and tracking the eye position and orientation by analyzing one or more images from the first plurality of images to determine the eye position and orientation relative to the eye fixation parameters (i.e., retinal eye imaging system (205),figure 2, column 7, lines 15-20, determine eye position).  
Sharma et al discloses all of the claimed limitations except estimate eye fixation parameters based at least in part on the determined eye fixation position and orientation.
 Teiwes et al discloses estimate eye fixation parameters based at least in part on the determined eye fixation position and orientation (paragraph 0076, and determining eye fixation position, paragraph 0077).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching estimate eye fixation parameters based at least in part on the determined eye fixation position and orientation in to the Sharma et al eye tracking system for the purpose of   determining multiple dimensions position of the eye relative to an ophthalmic diagnostic as taught by Teiwses (paragraph 0011). 
Regarding claim 12, combination of Sharma et al and Teiwes et al discloses further comprising training a neural network to receive the first plurality of images and output a determination of an eye position (paragraph 0076).  
Regarding claim 13, combination of Sharma et al and Teiwes et al discloses wherein the eye fixation parameters comprise a reference position and orientation of the eye when fixated (paragraph 0076, and determining eye fixation position, paragraph 0077).  
Regarding claim 16, Sharma discloses further comprising: performing a retina imaging (205) scan of the eye using an optical coherence tomography (OCT) scanner (figure 2, column 7, lines 15-20).  
Regarding claim 19, Sharma et al discloses further comprising performing an eye diagnostic procedure, and tracking eye position using an eye tracker (215) (figure 2)   during the eye diagnostic procedure.  
 Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (10,761,602 B2) in view of Teiwes et al (2005/0024586 A1) further in view of SU (2018/0084989 A1).
 Regarding claim 7 depends claim 6, Regarding claim 17, depends on claim 16, Sharma et al in view of Teiwes et al discloses comprising: capturing a second plurality of images of an eye from the retina imaging scan (205).
 Sharma et al in view of Teiwes fail to disclose detecting whether a fovea is present in one or more of the second plurality of images; identifying a first image from the second plurality of images having the detected fovea; determining a second image from the first plurality of images having a temporal proximity to the first image; and analyzing the second image to determine eye fixation parameters. 
 SU discloses detecting whether a fovea is present in one or more of the second plurality of images (images 2 and 3, paragraph 0073); identifying a first image from the second plurality of images having the detected fovea; determining a second image from the first plurality of images having a temporal proximity to the first image; and analyzing the second image to determine eye fixation parameters (paragraph 0074). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide  teaching  the second plurality of images and  identifying a first image from the second plurality of images having the detected fovea; determining a second image from the first plurality of images having a temporal proximity to the first image; and analyzing the second image to determine eye fixation parameters in to the   Sharma et al in view of Teiwes retinal imaging system for the purpose of combining plurality  images in to a single image as taught by SU (paragraph 0009). 
Allowable Subject Matter
4.   Claims 3-5,8 ,10, 14,15  ,18, and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    The following is a statement of reasons for the indication of allowable subject matter:   wherein the control processor is further configured to detect the fixation position relative to the optical axis of the eye tracker by constructing and analyzing a histogram of detected eye positions and orientations and  wherein analyzing the histogram further comprises determining a relative maximum value and determining whether coordinates of the relative maximum value comprise a fixation position and orientation and + wherein determining whether coordinates of the relative maximum value comprise a fixation position and orientation further comprise comparing the relative maximum value with a threshold and/or an average coordinate value of the histogram further comprising detecting the fixation position relative to the optical axis of the eye tracker, by constructing and analyzing a histogram of detected eye positions and orientations and  and wherein the control processor is configured to track the eye position and orientation and calculate an offset from the eye fixation parameters and determine if the offset is less than a threshold value; wherein when the offset is less than the threshold value the eye is determined to be fixated and the control processor generates an indication of fixation; and wherein when the offset is greater than the threshold value the eye is determined to be out of alignment and the control processor generates an indication of no fixation and   further comprising a diagnostic device configured to perform an eye diagnostic procedure while tracking the position and orientation of the eye using an image capture device; wherein the diagnostic device is further configured to receive data representative of fixation and eye position during the eye diagnostic procedure based, at least in part, on the data representative of fixation and eye position and eye tracking the eye position and orientation and calculating an offset from the eye fixation parameters and determine if the offset is less than a threshold value; wherein when the offset is less than the threshold value the eye is determined to be fixated and the control processor generates an indication of fixation; and wherein when the offset is greater than the threshold value the eye is determined to be out of alignment and the control processor generates an indication of no fixation and  further comprising performing an eye diagnostic procedure while tracking the position and orientation of the eye using an image capture device; and modifying the eye diagnostic procedure based, at least in part, on data representative of eye fixation parameters and a tracked eye position.
Conclusion
6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/28/2022